                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                  Plaintiff,                     §
                                                 §                 CAUSE NUMBER:
vs.                                              §               SA- 17-CR-0746(1)-DAE
                                                 §
SCOTT COALWELL,                                  §
                                                 §
                  Defendant.                     §

                  ORDER REGARDING DEFENDANT’S COMPETENCY

       On October 10, 2019, the Court held a competency hearing pursuant to 18 U.S.C. §

4247(d), at which Defendant, his counsel, and counsel for the Government appeared. Previously,

the District Court had referred the instant action to the undersigned [#134] to conduct a

competency hearing in light of the forensic psychologist’s report [#132] that the Court received

from the Bureau of Prisons.

       A defendant is competent if he “has sufficient present ability to consult with his lawyer

with a reasonable degree of rational understanding—and whether he has rational as well as

factual understanding of the proceedings against him.” Dusky v. United States, 362 U.S. 402,

402 (1960). The Court must determine whether a preponderance of the evidence establishes that

Defendant is competent. See 18 U.S.C. § 4241(d). The forensic examiner’s report concluded

that Defendant meets the Dusky competency standard. (Report [#132], at 16.) At the hearing,

counsel for Defendant stated that he had discussed the report and its conclusion with his client,

and that although his client did not agree with all the report’s contents, he does concur that he is

competent to proceed to trial. The Court also asked Defendant directly, and he stated that he

agreed he meets the standard and is competent to proceed to trial. The parties also agreed on the

record that the matter of Defendant’s detention is moot. Thus,

                                                 1
       IT IS THEREFORE ORDERED that Defendant is DEEMED COMPETENT and the

case is RETURNED to the District Court for further proceedings.

       IT IS SO ORDERED.

       SIGNED this 10th day of October, 2019.




                                          ELIZABETH S. ("BETSY") CHESTNEY
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
